940 So.2d 1255 (2006)
William ALLEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-3704.
District Court of Appeal of Florida, First District.
November 3, 2006.
James C. Banks, Law Office of Banks & Morris, P.A., Tallahassee; William Allen, pro se, for Petitioner.
Charlie Crist, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order of probation rendered on March 2, 2006, in Leon County Circuit Court case number 2004-CF-711-A, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.